Citation Nr: 0843453	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for right leg disability (claimed as 
swelling).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1962, December 1962 to May 1969, and July 1969 to 
October 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In July 2006, the appellant testified during an RO hearing.  
A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Board has reviewed the claims file and finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, there needs to be 
further assistance with regard to service treatment records 
(STRs), private medical records, and a VA examination.  

Service Treatment Records (STRs)

The Board notes that in the veteran's October 2005 statement, 
he averred that his right leg was injured in May 1960, and 
again in August 1969, both times while he was on active duty.  
The veteran requested that VA check his 1960 medical record 
for evidence of his injury.  The claims file contains an 
April 1983 VA query to the National Personnel Records Center 
(NPRC), which requested copies of the veteran's induction and 
discharge examinations for periods of service.  The query 
dates were later determined to be incomplete.  The request 
resulted in the receipt of some of the veteran's STRs.

A subsequent August 1983 VA query to NPRC requested medical 
records only for the period of the veteran's military service 
from December 11, 1962 through May 7, 1969, the veteran's 
second period of service, and a copy of the veteran's 
physical examination at induction and at discharge.  The 
query failed to request all available medical records from 
the veteran's first and third periods of service (October 
1958 to October 1962, and July 1969 to October 1981).

The STRs of record encompass the second period of the 
veteran's service; however, they do not include any records 
from the veteran's first period of service, notably the time 
in which he alleges he first injured his right leg.  In 
addition, the only records from the veteran's third period of 
service are his reenlistment physical dated in July 1969 and 
another reenlistment physical dated in March 1971.  (The 
Board notes that the DD 214 indicates a period of active duty 
service from April 1971 to March 1975).  There are no STRs 
after March 1971.  This is especially noteworthy considering 
the veteran served another 10 years on active duty before 
being transferred to the Fleet Reserve. 

The Board also notes that the VA requests to NPRC were made 
within two years of the veteran's transfer to the Fleet 
Reserve in 1981.  Prior to 1994, a Navy veteran's STRs were 
assembled at the veteran's separation point and initially 
forwarded to the Naval Reserve Personnel Center (NRPC) (not 
to be confused with NPRC) in New Orleans, Louisiana and later 
forwarded to the NPRC.  This process could take more than one 
year to complete; therefore, it is possible that the 
veteran's medical records were at NRPC, and not NPRC, at the 
time of the VA queries.

There is no indication in the record that the RO ever queried 
any agency other than NPRC for records since the 1983 
requests.  The VA has a duty to obtain medical records from 
the veteran's relevant military service periods.   
38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159 (a) (4) (2008).  

Private Medical records.

At the July 2006 RO hearing, the RO hearing officer stated 
that she would request records from Dr. Flood at the Oneida 
Community Health Center for the time period beginning April 
19, 2006, to date.  (Transcript, at page 4.)  However the VA 
request for service treatment records only requested records 
for the day of April 19, 2006, and failed to include any 
subsequent time period.  (The Board notes that it appears 
that the veteran was actually examined on April 18, 2006.)  
The Oneida Community Health Center record from April 18, 2006 
notes "right hip/leg pain.  Will go ahead and check an x-ray 
of his right hip, knee and right shin today.  I think based 
on his story this sounds like a very good story for 
osteoarthritis."  There are no subsequent records from Dr. 
Flood; however, since the VA did not request them, it is 
possible that the Oneida Community Health Center does have 
such records.  It is especially plausible that there are 
other records given that the examiner noted he would be 
checking an x-ray.  In the Supplemental Statement of the Case 
(SSOC), the RO noted that it did not have further treatment 
records, but, as noted, they were not specifically requested.  
The VA has a duty to make reasonable efforts to obtain these 
records.  38 U.S.C.A. § A (b) (2008), 38 C.F.R. § 3.159(c) 
(1) (2008).

Medical Examination.

At a September 2006 VA neurological examination, the examiner 
noted that the veteran had chronic right leg pain which is 
likely related to degenerative joint disease and venostasis.  
The examiner did not note the basis for his opinion.  The 
Board is unclear as to whether the veteran suffers from a 
chronic disability and if so, if it is due to the veteran's 
active duty service, or due to another factor, such as the 
veteran's 2002 motor vehicle accident in which he broke his 
foot, or due to some other cause unrelated to service.

While there is an indication that the veteran may have a 
right leg disability, that was acquired in service, the Board 
notes that the record does not contain sufficient competent 
medical evidence to make a decision on this service 
connection issue.  The Board finds that further clinical 
assessment and medical opinion is needed to adequately 
address the veteran's service connection claim and any 
etiology thereof.  McLendon v. Nicholson, 20 Vet. App.79, 81 
(2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact NPRC, and 
any other agency it deems necessary, 
and request additional search for 
treatment records and examination 
reports for the veteran's first and 
third periods of service (from 
October 1958 to October 1962 and 
from July 1969 to October 1981), as 
well as any outstanding available 
evidence for his second period of 
service (from December 1962 to May 
1969).  If no further medical 
records are available, the RO should 
note such, and the agency or 
agencies it contacted, in the file 

2.  The RO should contact Dr. 
Flood's office, at Oneida Community 
Health Center, and attempt to obtain 
any and all medical records for the 
veteran's right leg, including all 
reports of treatment from April 19, 
2006 to present, to include reports 
of x-ray examinations. 

3.  The veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to identify 
the nature and etiology of all right 
leg disability present, to include 
as manifested by swelling.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed and 
the results noted in the examination 
report.  If any disorder is 
determined to be present, the 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any identified 
right leg disability is 
etiologically related to the 
veteran's active military service.  
The examination report should 
include a complete rationale for all 
opinions expressed.

The veteran should be advised that 
failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 
(2008).  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the service 
connection issue on appeal.  If the 
benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



